Title: Thomas Jefferson to Giovanni Carmignani, 18 July [1816]
From: Jefferson, Thomas
To: Carmignani, Giovanni


      
        Sir
        Monticello in Virginia July 18. 1817. 1816
      
      Within these few days I have recieved your favor of April 7. with certificates of the death of my estimable friend Philip Mazzei, and a copy of his Will. I learn this event with great affliction, altho’ his advanced age had given reason to apprehend it. an intimacy of 40. years had proved to me his great worth; and a
			 friendship, which had begun in personal acquaintance, was maintained after separation, without abatement, by a constant interchange of letters. his esteem too in this country was very general;
			 his
			 early & zealous cooperation in the establishment of our independance having acquired for him here a great degree of favor.
      
      Having left under my care the property which he had not been able to dispose of and to carry with him to Europe, it is some years since I had been able to settle all his affairs here, and to have the whole proceeds remitted to him, except for his house and lot in Richmond. this being in the possession of another, a course of law became necessary to recover it: and after the recovery, it was some time before it could be disposed of at a reasonable price. very favorable circumstances however occurring at length, I was enabled to get for it a sum very far beyond what had ever
			 been expected or asked. this was in the time of our late war with England, while a close blockade of our harbors cut off all commercial intercourse with Europe, and rendered a remittance of the price impossible. the question then arose what could be done with the money? our banks, which had been heretofore considered as safe depositories of money,
			 had excited alarm as to their solvability, by the profuse emission of their notes; and in fact they declared, soon after, their inability to pay their notes, in which condition they still continue;
			 and could they have been trusted with the money, no interest would have been allowed by them. it might have been lent to the government, who would have paid an interest; but then the principal could
			 not have been demanded under 15. or 20. years, the terms of their loans. I concluded therefore to retain it myself, at our legal interest of 6. per cent per annum, as the only means of avoiding the risk of the banks, of yielding the profit which the treasury offered, with the command of the principal at a shorter period. but to indemnify myself for the interest I should have to pay it was necessary I should invest it in some profitable course:
			 and to restore it again to the form of money, would require some time after the close of the war. I explained this in a letter to Mr Mazzei, and then supposed it might be done at two or three annual instalments, counting from the close of the war. altho’ the cessation of hostilities took place in the spring of the last year,
			 yet the war contributions continued thro the year, aggravated by the most calamitous season for agriculture almost ever known. our term of peace then really began with the present year. I was about informing mr Mazzei that, counting from that period, the principal and interest should be remitted him in three annual instalments, when I recieved the information of his death. I had been led to propose to
			 him this delay the less unwillingly, as I had received from his family, thro’ mr Appleton, a request not to remit the principal, which they feared he would dispose of to loss.
      I have thought this much necessary, Sir, to explain to you the present state of this fund, and the reasons why it cannot be remitted but by successive instalments. a third with it’s interest shall be paid the ensuing spring: and the remainder in equal portions the two springs following that. the channel of remittance must depend on the circumstances of the times. the exchange with London at present is much against us. but the calls of the banks on their debtors, now rapidly going on, by reducing the redundancy of our medium, and the produce of agriculture this year, which, as an article of remittance, will lessen the demand, & consequently the price, of bills of exchange, will probably produce, by the next
			 spring, a more favorable state of exchange  for the first remittance. in the mean time I shall recieve & execute with pleasure & punctuality any instructions you may think proper to give
			 me
			 as to the channel and mode of remittance: and, recieving none, I will certainly do the best I can for the benefit of mr Mazzei’s family, to whom I will render every service in my power with the same zeal I would have done for my deceased friend, of which I pray you to give them assurance with the homage of my great
			 respect, and to accept yourself the tender of my high consideration.
      Th: Jefferson
    